Case: 11-15467   Date Filed: 01/02/2013   Page: 1 of 2

                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 11-15467
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 0:11-cr-60161-JIC-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

RONALD HAMMONS,

                                                          Defendant-Appellant.

                       ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (January 2, 2013)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

     Robin Farnsworth, appointed counsel for Ronald Hammons in this direct
              Case: 11-15467    Date Filed: 01/02/2013   Page: 2 of 2

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merits of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Hammons’s conviction and

sentence are AFFIRMED.




                                         2